Citation Nr: 0000312	
Decision Date: 01/06/00    Archive Date: 01/11/00

DOCKET NO.  95-31 185	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California



THE ISSUES

1.  Entitlement to a compensable evaluation for residuals of 
crush injury of the left foot.

2.  Entitlement to a compensable evaluation for residuals of 
fractured right pelvis and pubic ramus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Robinson, Associate Counsel


INTRODUCTION

The veteran had active service from July 1969 to July 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) from rating determinations of a Department of 
Veterans Affairs (VA) Regional Office (RO).  

In view of the Board's decision granting a 10 percent 
evaluation for the crush injury of the left foot; the issue 
of entitlement to a 10 percent evaluation for multiple 
noncompensable disabilities is rendered moot.  38 C.F.R. 
§ 3.324 (1999).


FINDINGS OF FACT

1.  The service-connected residuals of crush injury of the 
left foot are manifested by mild tenderness on the under 
surface at the site of a scar, and complaints of occasional 
aching without limitation of motion, swelling or objective 
evidence of pain or other functional impairment.

2.  It has not been objectively shown that there are 
residuals of fractured right pelvis and pubic ramus.  


CONCLUSIONS OF LAW

1.  The criteria for a 10 percent rating for residuals of 
crush injury of the left foot have been met.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. 4.71a Part 4, Diagnostic Code 
7104 (1999).

2.  The criteria for a compensable rating for residuals of 
fractured right pelvis and pubic ramus have not been met.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 
4.45, 4.71a, Part 4, Diagnostic Codes 5299-5250 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The veteran's service medical records show that he sustained 
a crush injury of the left foot in July 1970, when he dropped 
a box on his foot while working in a warehouse.  An X-ray 
examination revealed a fracture of the proximal and distal 
phalanges of the left first toe.  On examination there was 
marked swelling and generalized tenderness of the entire left 
foot.  There were lacerations on the sole of the foot and web 
space of the first and second toes.  There was good artery 
and nerve function and no evidence of tendon damage.  He was 
discharged to duty later in July 1970.  In November 1970, it 
was noted that the veteran complained of pain over the 
lateral edge of the left foot.  It was noted that the veteran 
had callus formation beneath the heal of the first 
metatarsal.  The impressions included no organic pathology of 
significance.

The service medical records also show that in May 1971, the 
veteran sustained a right orbital fracture, cerebral 
concussion, multiple contusions and lacerations and a closed 
fracture of the pubic ramus.  The injuries were sustained 
when a camper in which the veteran was a passenger overturned 
while rounding a curve.  It was noted that the fracture of 
the superior and inferior rami of the right pubic bone did 
not involve significant displacement.  On orthopedic 
examination, it was believed that the veteran could be 
returned to light duty and to remain on crutches for six 
weeks.  In July 1971, the veteran was noted to have minimal 
tenderness to adduction compression.  On examination for 
separation from service in July 1971, the feet and lower 
extremities were noted to be normal.

The veteran was accorded a VA examination in April 1980.  At 
that time, he complained of pain in the insole of his left 
foot after prolonged walking.  He also complained of weakness 
of the right hip and thigh after prolonged walking.  On 
examination, the veteran walked with a normal gait, carriage, 
and posture.  There was no obvious deformities, tenderness, 
or swelling of the joints of the extremities.  Range of 
motion in all joints was normal.  Walking on heels and toes 
were well performed.  Squatting and recovery was normal and 
straight leg raising was to 90 degrees, bilaterally.  Both 
feet showed no deformity, edema or trophic changes.  X-rays 
of the left foot showed no arthritic changes, no intrinsic 
bony pathology, no evidence of any recent or old fractures or 
fracture deformity or other traumatic change.  X-rays of the 
pelvis and hips showed no arthritis of the hips or sacroiliac 
joints, no pathology of pelvic bones, negative study.  The 
impressions were crushing injury by history, left foot, and 
fracture, right pelvis, no evidence.  

VA hospital report dated in August 1993, shows that the 
veteran was admitted and treated for acute pancreatis.  There 
were no complaints or findings referable to the veteran's 
left foot disability.  A history of right pelvis fracture 
without current findings was noted.  

VA outpatient treatment records dated from May to September 
1994 show treatment for conditions not currently at issue.  
In June and August 1994, the veteran was seen with complaints 
of an unsteady gait.  A history of traumatic brain injury was 
noted as well as history of crushed injury of the left foot.

VA outpatient treatment records dated from April 1995 to June 
1996 show treatment for conditions not currently at issue.  
The veteran was seen on several occasions with complaints of 
difficulty with balance.  X-rays of the left foot taken in 
April 1996 were within normal limits without evidence of 
fracture.

The veteran was accorded a VA examination in March 1996.  On 
examination, the veteran was observed to walk with a slight 
limp on the left.  He was able to bend and touch the floor 
with minimal discomfort.  He was able to flex his hips to 
about 19 degrees on both sides, but complained of tightness 
sensation of back of the left leg and thigh.  There was no 
definite tenderness noted over the hip area.  Range of motion 
was as follows: flexion was to 110 degrees, bilaterally; 
extension was to 10 degrees; abduction was to 30 degrees; and 
adduction was to 20 degrees.  Examination of the feet 
revealed both diastolic pedis pulsation and posterior tibial 
on both feet.  The veteran was able to walk to on his toes 
and heels.  Squatting on his feet caused some discomfort.  
His gait appeared to be normal except for a small ligament on 
the left.  X-rays of the left foot were within normal limits 
with no evidence of fracture, dislocation, or bony lesions.  
The impressions were history of crush injury to pelvis in 
1970, and a history of a crushed injury to the left foot in 
1970.  

The veteran was accorded a VA feet examination in September 
1996.  On examination, left foot inversion was to 5 degrees; 
eversion was to 3 degrees, extension was to 10 degrees, and 
flexion was to 80 degrees.  The veteran's shoes were evenly 
worn in a pronation pattern.  

The veteran was accorded a VA examination in February 1998.  
Examination of the left foot revealed full range of motion, 
no swelling with mild tenderness on the under surface of the 
left foot.  Examination of the right hip revealed a full 
range of motion with lateral rotation bilaterally to 
approximately 30 degrees and flexion to 90 degrees.  Straight 
leg raising was normal with negative Lasegue sign, 
bilaterally.  There was no tenderness in the right hip area 
noted.  The diagnoses were status post history of crush 
injury, left foot, without any residual abnormalities and 
status post fracture, right pelvis without any present 
physical abnormalities.  X-rays of the left foot were within 
normal limits.  X-rays of the right hip showed mild 
osteophytosis of the right hip, surgical clip in the pelvis, 
calcifications in the pelvic vessels and vas deferens, and no 
evidence of fracture, dislocation, or subluxation.  

The veteran was accorded a VA examination in March 1998.  At 
that time, he complained of numbness in the left lower 
extremity beginning at the sole of the left and passing 
upward to the knee.  He also reported weakness and "giving 
way" of the left leg that resulted in falls.  He reported a 
burning pain radiating from the hip passing down to the right 
ankle.  He reported that the pain was intermittent in nature 
and improved with the application of analgesic cream.  
Examination of the left foot revealed a slightly depressed 
scar in the sole of the foot, slightly proximal to the 
metatarsal phalangeal joints in the center of the sole.  
There was tenderness to palpation in that area.  The joints 
of the toes midfoot and hindfoot were equal in motion to 
those of the right.  There was decreased pinprick sensation 
in the entire left leg beginning at the hip and passing 
distally.  The circumferences of the thigh were 16 inches on 
the right and 15 1/2 inches on the left.  Calf circumferences 
were equal, bilaterally.  Reflexes at the knees and ankles 
were equal and hyperactive.  The veteran's gait was described 
as somewhat staggered and widespread.  The Romberg test was 
positive.  Hip motion was as follows: flexion was to 120 
degrees, abduction was to 30 degrees, adduction was to 20 
degrees, inward rotation was to 20 degrees, outward rotation 
was to 30 degrees.  The motions were the same, bilaterally.  
The veteran complained of tenderness to palpation posteriorly 
on the iliac crest on the right side.  The diagnoses were 
history of crush injury of the left foot, scar sole of the 
left foot, history of pelvic fracture.  

The examiner noted that the veteran complained of numbness in 
the left lower extremity but the examination revealed 
numbness in the entire left lower extremity.  It was also 
noted that the veteran complained of pain at the right 
lateral leg albeit normal range of motion of both hips, 
knees, and feet.  The examiner reported that X-rays of the 
pelvis taken in February 1998 showed evidence of healed 
fracture of the inferior pubic ramus on the right side.  
There was no evidence of degenerative changes.  X-rays of the 
left foot revealed no abnormality.  The examiner opined that 
the veteran was developing a neurological disease affecting 
both lower extremities, which was not related to the injury 
sustained to the left foot or to the right hemipelvis.  There 
was no orthopedic reason to explain the profound numbness in 
the left lower extremity nor was that an orthopedic reason to 
explain the veteran's altered gait.  

Pertinent Law and Regulations

Disability evaluations are based, as far as practicable, upon 
the average impairment of earning capacity resulting from the 
disability.  38 U.S.C.A. § 1155.  The average impairment as 
set forth in the VA Schedule for Rating Disabilities, 38 
C.F.R. Part 4 (1999), includes diagnostic codes which 
represent particular disabilities. The rating schedule is 
primarily a guide in the evaluation of disability resulting 
from all types of diseases and injuries.  Generally, the 
degrees of disability are specified adequate to compensate 
for a considerable loss of working time, from exacerbation or 
illness proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1 (1999).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

In determining the current level of impairment, the 
disability must be considered in the context of the whole 
recorded history, including service medical records.  38 
C.F.R. §§ 4.2, 4.41 (1999).  An evaluation of the level of 
disability present also includes consideration of the 
functional impairment of the veteran's ability to engage in 
ordinary activities, including employment, and the effect of 
pain on the functional abilities.  38 C.F.R. §§ 4.10, 4.40, 
4.45 (1999).

The United States Court of Appeals for Veterans (Court) has 
held that, when a diagnostic code provides for compensation 
based upon limitation of motion, the provisions of 38 C.F.R. 
§§ 4.40 and 4.45 (1999) must also be considered, and that 
examinations upon which the rating decisions are based must 
adequately portray the extent of functional loss due to pain 
"on use or due to flare-ups."  DeLuca v. Brown, 8 Vet. App. 
202, 206 (1995).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like. 38 C.F.R. § 4.40 (1999).

As regards the joints the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations: (a) Less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.). (b) More movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.). (c) Weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.). (d) Excess fatigability. (e) 
Incoordination, impaired ability to execute skilled movements 
smoothly. (f) Pain on movement, swelling, deformity or 
atrophy of disuse.

Instability of station, disturbance of locomotion, 
interference with sitting, standing and weight-bearing are 
related considerations.  38 C.F.R. § 4.45 (1999).

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31 (1999).

When all the evidence is assembled, VA is responsible for 
determining whether the evaluation supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  38 U.S.C.A. § 
5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1991). 



Analysis

The Board has found that the veteran's claims are "well 
grounded" within the meaning of the statute and judicial 
construction.  38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 
Vet. App. 78, 81 (1990).  See Proscelle v. Derwinski, 2 Vet. 
App. 629 (1992) (a claim of entitlement to an increased 
evaluation for a service-connected disability generally is a 
well-grounded claim).  VA, therefore, has the duty to assist 
the veteran in the development of facts pertinent to his 
claim.  In this regard, the Board notes that the current 
evidence of record consists of a current VA examination dated 
in March 1998.

Residuals of crush injury, left foot

A review of the record shows that the RO rating decision 
dated in September 1980 granted service connection for 
residuals of crush injury of the left foot.  The RO has 
evaluated the disability as noncompensable under the 
provisions of Diagnostic Code 5284. 

Under the provisions of Diagnostic Code 5284, foot injuries 
are ratable as 10 percent disabling when moderate, 20 percent 
when moderately severe, or 30 percent disabling when severe. 

For his part, the veteran has described his disability as 
"asymptomatic" until 1996 at which time he began to 
experience aching and numbness in his left foot.  The March 
1998 examiner opined that the veteran's numbness and his 
altered gait were not related to his service-connected left 
foot disability.  Significantly, the left foot disability has 
required no recent treatment.  The 1998 examination reports 
showed that the veteran had a normal range of motion, without 
any findings of functional impairment.  X-rays of the left 
foot were shown to be within normal limits with no evidence 
of fracture, dislocation or subluxation.  

In accordance with Diagnostic Code 5284, a minimum 10 percent 
disability rating applies if the residuals of the foot 
fracture are moderate; residuals that are less than moderate 
are rated as noncompensable.  38 C.F.R. §§ 4.31, 4.71a.  The 
Board finds that the residuals of crush injury of the left 
foot, including tenderness to palpation, are no more than 
mild.  Fenderson v. West 12 Vet. App. 119 (1999) (the Board 
must consider the application of 38 C.F.R. § 4.40 in 
evaluating a complaint of foot pain). There is no objective 
evidence of pathology resulting from the fracture, with the 
exception of tenderness on the under surface that was 
described as mild.  There is no question regarding which of 
two evaluations more properly classifies the severity of the 
left foot disability.  38 C.F.R. § 4.7.  Because the 
residuals are not more than mild, and a compensable rating 
requires evidence showing that the residuals are moderate, 
the Board has determined that the preponderance of the 
evidence is against entitlement to a compensable disability 
rating for the residuals of a crush injury of the left foot. 

Since the there have been no clinical findings of pain on 
motion or other indicia of more than mild functional 
impairment, the veteran would not be entitled to a 
compensable evaluation on the basis of 38 C.F.R. §§ 4.40 or 
4.45.  

The most recent examinations in February and March 1998, have 
revealed tenderness surrounding a scar at the site of the 
veteran's crush injury.  Under the provisions of 38 C.F.R. 
§ 4.118, Diagnostic Code 7804, scars that are tender and 
painful on objective demonstration warrant a 10 percent 
evaluation.  The Board concludes that the symptomatology 
reported on the recent examinations approximates the criteria 
for a 10 percent evaluation.

Residuals of fracture, pelvis and pubic ramus

A review of the record shows that a RO rating decision dated 
in September 1980 granted service connection for residuals of 
fracture, right pelvis and pubic ramus, evaluated as 
noncompensable. 

The Diagnostic Codes which pertain to musculoskeletal 
disabilities of the hip and thigh are Diagnostic Codes 5250 
to 5255.  

Under Diagnostic Code 5250, a 90 percent rating is warranted 
for extremely unfavorable hip ankylosis with the foot not 
reaching the ground and crutches necessary.  When there is 
intermediate unfavorable ankylosis, then a 70 percent rating 
is assigned. When there is favorable ankylosis, in flexion at 
an angle between 20 and 40 degrees, and slight adduction or 
abduction, then a 60 percent rating is assigned. 38 C.F.R. § 
4.71a.  

Under Diagnostic Code 5251, when extension of the thigh is 
limited to 5 degrees, a 10 percent rating is assigned.  
Diagnostic Code 5252 provides a 10 percent rating when thigh 
flexion is limited to 45 degrees, a 20 percent rating when 
such flexion is limited to 30 degrees, and a 30 percent 
rating when flexion is limited to 20 degrees. A 40 percent 
rating is assigned when flexion is limited to 10 degrees.  

Diagnostic Code 5253 pertains to impairment of the thigh.  
Under that provision, limitation of thigh rotation, with the 
loss of the ability to toe-out more than 15 degrees, or for 
the limitation of adduction, with the loss of the ability to 
cross the legs, warrants a 10 percent evaluation.  A 20 
percent evaluation requires limitation of abduction with 
motion lost beyond 10 degrees.

Diagnostic Code 5254 provides an 80 percent rating for a 
flail joint of the hip.  Diagnostic Code 5255 provides for a 
30 percent rating for malunion of the femur with marked knee 
or hip disability.  A 20 percent rating is assigned for 
moderate knee or hip disability and a 10 percent rating is 
assigned for slight hip or knee disability due to malunion of 
the femur.  In this case, however, X-ray examinations have 
shown a normal hip and pubic rami.  Because there is no 
evidence that the veteran has a flail joint of the hip or a 
malunion of the femur, an increased rating under these 
diagnostic codes is not warranted.

The Board notes that the veteran has complained of pain at 
the right lateral leg.  The March 1998 examiner opined that 
the veteran was developing a neurological disease in both 
lower extremities, which was not related to his service-
connected right hip disability.  In addition, the examiner 
indicated that the veteran had no physical abnormalities 
involving the status post fracture, right pelvis.  Clearly, 
there is no indication of any ankylosis resulting from the 
fracture of right pelvis and pubic ramus.  38 C.F.R. § 
4.71(a), Diagnostic Code 5250.

On VA the examination in February 1998, the range of motion 
of the hips was described as full, with lateral rotation 
bilaterally to 30 degrees and flexion to 90 degrees.  There 
was no tenderness in the right area.  On most recent VA 
medical examination in March 1998, range of motion of the 
hips showed normal flexion from zero to 120 degrees, 
bilaterally.  External rotation was to 30 degrees, 
bilaterally; internal rotation was to 20 degrees, 
bilaterally; abduction was to 30 degrees, bilaterally, and 
adduction was to 20 degrees, bilaterally.  The examiner noted 
that the range of motions were normal for both hips. 

Considering the range of motion studies in the record, the 
veteran's right and left hip disabilities do not meet the 
criteria for a compensable rating for limitation of extension 
(Diagnostic Code 5251); limitation of flexion (Diagnostic 
Code 5252); or limitation of abduction, adduction, or 
rotation (Diagnostic Code 5253). 38 C.F.R. § 4.71a, 
Diagnostic Codes 5251, 5252, 5253.  

The Board concludes that the medical findings on examination 
are of greater probative value than the veteran's statements 
regarding the severity of his right hip disability.  
Accordingly, the weight of the evidence is against the claim 
for an increased rating.

The Board has also considered whether factors including 
functional impairment and pain as addressed under 38 C.F.R. 
§§ 4.10, 4.40 and 4.45 would warrant a higher rating.  See 
DeLuca, supra.  However, the recent VA examination failed to 
demonstrate the presence of pain or weakness in the right 
hip.  Therefore, a higher rating is not warranted under these 
provisions.



ORDER

Entitlement to a 10 percent evaluation for residuals crush 
injury of left foot is granted subject to the laws and 
regulations governing the payment of monetary awards.  

Entitlement to a compensable evaluation for residuals of 
fractured right pelvis and pubic ramus is denied.  



		
	Mark D. Hindin
	Member, Board of Veterans' Appeals



 

